DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/22 has been entered.
 
Receipt is acknowledged of Amendments and Remarks filed on 08/19/22. Claim 1 and 47 have been amended, claim 111 has been canceled and no new claims have been added. Accordingly, claims 1, 7, 19, 22, 26, 31, 34, 37, 39 and 47 remain under examination on the merits. Claims 2, 12-15, 42, 70 and 75 remain withdrawn from further consideration.

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 19, 22, 26, 31, 34, 37, 39 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite a salt-free crystalline dry powder clofazimine pharmaceutical composition. However, the Specification does not provide support for the said limitation. There is no recitation of a salt-free composition. There is no evidence that Applicants envisioned a salt-free composition at the time of filing the application.  
This is a new matter rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Applicant’s claims:
1. A salt-free crystalline dry powder clofazimine pharmaceutical composition comprising micronized clofazimine particles with a median particle diameter of 0.5 to 10 µm, the composition being substantially free of amorphous clofazimine, wherein the dry powder is positioned in a dry powder inhaler and wherein the composition comprises a dissolution rate of less than 30% in 24 hours in phosphate buffered saline pH 7.4 with 0.2% polysorbate 80 dissolution medium. 
Depending claims add other limitations including particle or formulation characteristics. 

Claims 1, 7, 37 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Keswani et al (US 20160220710).

Keswani et al teach microcrystalline forms of drugs and microcrystalline drug formulations for delivery to macrophages and treatment of disease (See Abstract and [0008]). 
The said compositions comprise a biomimetic crystal of a pharmaceutical agent, wherein the said biomimetic crystal is a pure drug crystal. In some embodiments, the small molecule pharmaceutical agent is clofazimine. The density of the crystals is between 1.25-1.4 g/ml and the crystals have a size of 0.001-20 µm in each dimension (See [0009] and claim 5). 
It is disclosed that the administering may be inhalation, via an inhaler (See [0011]). Disclosed are biomimetic drug microcrystals of small molecule pharmaceutical agents (e.g., CFZ). In some embodiments, the agents are present as salts comprising counterions (See [0012]).
Keswani et al also disclose a method of identifying inflammation in a joint of a subject, comprising administering clofazimine to the subject. In some embodiments, clofazimine treats the inflammation in the joint (See [0013]-[0014]).  
It is disclosed that many FDA-approved drugs (e.g., clofazimine) fall within the class of poorly soluble compounds that are actively sequestered within macrophages (See [0098]). 
Crystalline forms of active agents are formed using any suitable method. Crystals are generated by mechanical milling and homogenization (See [0105]).
Keswani et al teach that crystalline formulations of CFZ have a bulk density in the range of 1.33-1.4 g/ml and a size range between 0.001-20 µm in one and/or two dimensions (See [0106]). 
Administration to the respiratory tract may be achieved by means including a metered inhaler or a dry powder inhaler. The aerosol may conveniently also contain a surfactant such as lecithin. The dose of drug may be controlled by provision of a metered valve. In formulations intended for administration to the respiratory tract, the compound will generally have a small particle size for example of the order of 50 microns or less. Such a particle size may be obtained by means known in the art, for example by micronization. The active ingredients may be provided in the form of a dry powder. The powder composition may be presented in unit dose form for example in capsules, cartridges or blister packs from which the powder may be administered by means of an inhaler (See [0153]-[0155]).
Keswani et al do not exemplify the claimed formulation, however they provide sufficient teachings to one of ordinary skill in the art to make and use the claimed composition. Thus, it would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Keswani et al to arrive at the instant invention. One of ordinary skill in the art would have been motivated to follow Keswani et al’s method to make a dry powder composition comprising crystalline clofazimine (salt-free) at a particle size of less than 50 micron, preferably 0.001 to 20 microns for inhalation into the subject’s respiratory system.  
Regarding the limitation of the dissolution rate in claim 1, it is noted that the examined claim 1 is drawn to a powder composition and is examined based on its components not its properties. However, it is also expected that the composition of Keswani et al would have the same properties. In this regard the courts have held that "A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 1, 7, 19, 22, 26, 31, 34, 37, 39 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Keswani et al (US 20160220710) in view of DeHaan et al (US 20150136130) and Liu et al (US 20100330156).

Keswani et al’s teaching are delineated above and incorporated herein. 
Keswani et al lack a specific disclosure on certain particle features/limitations including concentration, FPF, angle of repose, jet milling, etc. However, these are all known in the art as taught by DeHaan et al and Liu et al. 

DeHaan et al teach inhalable dry powders that contain a therapeutic agent. Disclosed are the dry powders characteristics, e.g., they are processable and/or dense in therapeutic agent that provide advantages for formulating and delivering therapeutic agents to patients (See title and abstract). 
DeHaan et al state that the total content of therapeutic agent in the respirable dry powder is at least 65%, or at least 80% by weight (See [0012]), the powder may be essentially free of non-respirable carrier particles, such as lactose (See [0013]), and that the said powders can be metered in a multi-dose reservoir dry powder inhaler (DPI). Preferably, the mass of the metered dose from a multi-dose reservoir DPI is within 85% to 115% of a target mass 90% or more of the time, or within 90% to 110% of a target mass 90% or more of the time (See [0014]). The said dry powders can further be characterized by an angle of repose of 30º or less (See [0015]). 
The said respirable dry particles and dry powders can be prepared using any suitable method. Many suitable methods for preparing respirable dry powders and particles are conventional in the art, and include spray drying, spray freeze drying, milling (e.g., jet milling), blending, etc. (See [0187]-[0188]).
DeHaan et al further state that the said respirable dry powders or respirable dry particles are produced by preparing a feedstock solution or suspension and spray drying the feedstock. The feedstock can be prepared, for example, using an excipient, such as leucine, in an amount of about 0% to 99% by weight (e.g., of total solutes used for preparing the feedstock), and optionally a pharmaceutically therapeutic agent in an amount of about 0.001% to 99% by weight (e.g., of total solutes used for preparing the feedstock) (See [0194]).
Furthermore, the said respirable dry particles can have an MMAD of about 10 microns or less, such as an MMAD of about 0.5 micron to about 10 microns, preferably, about 5 microns or less (e.g., about 0.5 micron to about 5 microns, preferably about 1 micron to about 5 microns) (See [0240]). 
The said respirable dry powders and dry particles can have an FPF of less than about 5.6 microns (FPF<5.6 µm) of at least about 45%, at least about 50%, at least about 60%, at least about 65%, or at least about 70% (See [0241]-[0242]).
The excipient and pharmaceutically therapeutic agent can independently be crystalline or amorphous or present in a combination of these forms. In some embodiments, the respirable dry particles are substantially crystalline (See 0259]). 
DeHaan et al state that this provides several advantages. For example, the crystalline phase can contribute to the stability of the dry particle in the dry state and to the dispersibility characteristics, whereas the amorphous phase (e.g., amorphous therapeutic agent and/or excipient) can facilitate rapid water uptake and dissolution of the particle upon deposition in the respiratory tract. It is particularly advantageous when salts with relatively high aqueous solubilities that are present in the dry particles are in a crystalline state (See [0260]). 
DeHaan et al also disclose that the said respirable dry particles and respirable dry powders can contain an antibiotic, including tuberculosis-mycobacterium antibiotics and the like (See [0105]-[0106]). 

Liu et al teach phenazine derivatives and their uses (See Title). One such compound is clofazimine (See [0137]-[0153]).
The said compositions may be administered orally, parenterally, by inhalation spray, etc, (See [0162]).
In order to enhance the solubility of clofazimine, it is desirable to create particles with favorable surface area to volume ratios. A typical process is provided for making dry, micronized particles of clofazimine. The method includes milling clofazimine in a ball mill either with or without surfactant. The surfactant will allow further micronization of the clofazimine to particle sizes below 10 µm (See [0203]).
Liu et al teach a process that yields microparticles having a homogenous size distribution less than 2 µm in size. In certain embodiments, such microparticles have well defined, predictable properties (See [0204]).
It is disclosed that clofazimine is formulated in alternative solid-state crystal forms with, for example, novel hydration states of clofazimine, novel solvation states of clofaziminie, crystallization with salts, or co-crystallization with other drugs or excipients (See [0208]). 
Liu et al state that in order to prolong the effect of clofazimine, it is often desirable to slow the absorption of clofazimine from subcutaneous or intramuscular injection. This may be accomplished by the use of a liquid suspension of crystalline or amorphous material with poor water solubility. The rate of absorption of the compound then depends upon its rate of dissolution that, in turn, may depend upon crystal size and crystalline form (See [0221]). 
The said formulations may be formulated as dosage forms for oral administration including powders, and granules (See [0223]).  Dosage forms include powders, sprays, inhalants, etc (See [0226]). 
 
It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of DeHaan et al and Liu et al with that of Keswani et al to arrive at the instant invention. It would have been obvious to do so because Keswani et al teach making particulate formulations of clofazimine which are milled to the suitable particle size range and are suitable in crystalline form. The said dry powder formulation comprising clofazimine is placed in a dry powder inhaler and administered to a subject’s respiratory system via inhalation.  DeHaan et al teach inhalable dry powders and disclose suitable particle characterizations for an efficacious dry delivery to the lungs, such as the angle of repose and FPF.  DeHaan et al disclose that the crystalline form of a dry powder active agent results in better stability of the particle and that an angle of repose of less than 30º is preferred because angle of repose is a characteristic that can describe both respirable dry powder as well as the powder's processability. DeHaan et al further discloses that the FPF of the powder is preferably at least about 50% or most preferred at least about 70%. DeHann et al state that the said powders provide advantages for formulating and delivering therapeutic agents to patients. 
Accordingly, one of ordinary skill in the art would have been motivated to have incorporated the particle characteristics of DeHann et al into the formulations of Keswani et al in order to more effectively deliver clofazimine in crystalline form into the patient’s respiratory system in need of such treatment. 
Liu et al teach formulations comprising clofazimine (as free base) and in a crystalline form for inhalation. As such one of ordinary skill in the art would have been motivated to prepare the formulations of Keswani et al in the free form of clofazimine and in crystalline form based on the teachings of Liu et al with a reasonable expectation of success.  
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Regarding the limitation of the dissolution rate in claim 1, it is noted that the examined claim 1 is drawn to a powder composition and is examined based on its components not its properties. However, it is also expected that the composition of Keswani et al would have the same properties. In this regard the courts have held that "A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  Verma et al (Inhaled microparticles containing clofazimine are efficacious in treatment of experimental tuberculosis in mice).
Verma et al teach evaluating inhalable clofazimine-containing dry powder microparticles (CFM-DPI) and native clofazimine (CFM) for activity against Mycobacterium tuberculosis in human monocyte-derived macrophage cultures and in mice infected with a low-dose aerosol. Both formulations resulted in 99% killing at 2.5 μg/ml in vitro. In mice, 480 μg and 720 μg CFM-DPI inhaled twice per week over 4 weeks reduced numbers of CFU in the lung by as much as log10 2.6; 500 μg oral CFM achieved a log10 0.7 reduction (See abstract). 
Verma et al also disclose that CFM as a dry powder microparticle formulation for inhalation (CFM-DPI) might hold advantages for generating drug levels at the primary site of infection that would not otherwise be achievable. Preliminary findings presented show that (i) CFM-DPI retains the antimicrobial properties of native CFM in vitro and (ii) CFM-DPI is more efficacious in treating experimental tuberculosis than if given orally. It is further stated that CFM-DPI was prepared by spray drying. The resulting particle size (1 to 5 μm) of CFM-DPI was suitable for deep lung delivery (See page 1050, 1st col, 2nd and 3rd para). 

Response to Arguments
Applicant's arguments filed 08/19/21 have been fully considered but they are not persuasive. Applicant’s amendments to the claims have necessitated modified grounds of rejections. Applicant’s arguments so far as they pertain to the maintained references and rejections are discussed below. 
Regarding the teachings of Liu et al, Applicant argues that Liu et al teach compositions that enhance the solubility of clofazimine to create particles with faster dissolution kinetics contrary to instant formulations that have a dissolution rate of less than 30% (See Remarks, page 7). 
This is not persuasive because clofazimine is disclosed as a drug with poor water solubility. Thus, enhancing its solubility does not mean that it is going to have a dissolution rate of more than 30% in 24 hours. Secondly, Liu et al also teach that formulations may be made into fast release, sustained release, extended release or slow release dosage forms (See at least [0182]-[0195]). 
Applicant also argues that Liu et al teach increasing solubility while the examined claims require decreased solubility (See Remarks, page 8). 
The argument is not persuasive. Liu et al discloses enhanced solubility and that or increased solubility is a relative term and it is disclosed in relation to the clofazimine being poorly soluble. Liu et al do not disclose the dissolution rate in 24 hours, but, they disclose very similar particles of crystalline clofazimine and would have expected to have similar dissolution rate.  Liu et al also rate of dissolution that, in turn, may depend upon crystal size and crystalline form (See [0221]). 
Applicant explains how the delayed dissolution of the claimed particles are beneficial to the treatment in the lung (See Remarks, pages 8-9). 
This argument is also not found persuasive. Firstly, the primary reference, Keswani et al teach powder particles of crystalline clofazimine for inhalation to the lung via a dry powder formulation. Secondly, the examined claims are drawn to the formulation and how it behaves after administration is not a patentable limitation of a composition/product claim. Thirdly, the claimed formulation does not have any distinguishing components or elements from those taught by the prior art. As such it would be expected from the particles of the prior art to have the same properties and characteristics. 
Similarly, Applicant argues that Liu et al do not disclose treating a lung disease by the disclosed formulation (See Remarks, page 9). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pulmonary diseases or their treatments) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
However, the argument is also not persuasive because Liu et al disclose treating diseases such as idiopathic pulmonary fibrosis, ([0231] and claim 1), tuberculosis ([0142]), lung cancer ([0145]). 
Regarding the teaching of DeHann et al, Applicant argues that “DeHaan et al. merely disclose inhalable dry powder inhalers that contain a therapeutic agent. There is no teaching for the use of clofazimine in a dry powder inhaler” (See Remarks, pages 9-10). 
The above argument is not sufficient to overcome the rejection because as clearly stated in the rejection, DeHaan et al was relied upon for the missing elements in Keswani et al, which were the specifics of a dry powder formulation. DeHaan et al’s disclosure are applicable to all medicaments/active agents including clofazimine. As the courts have held, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). 
Next, Applicant argues that “DeHaan et al. teach in paragraph [0064] that the “respirable dry powders and dry particles described herein contain one or more metal cation salts, which can be monovalent metal cation salts, divalent metal cation salts, or combinations thereof” unlike the present salt-free composition. Paragraphs [0259]-[0260] of DeHaan et al. further teach that it is the salt portion of the respirable mixture that is in the crystalline phase (i.e., therapeutic agent is in the amorphous phase to enhance dissolution upon deposition in the respiratory tract) and the crystalline component should be highly water soluble while components with low aqueous solubility should be in the amorphous state. Thus, DeHaan et al. teach away from the present poorly soluble clofazimine in a crystalline form as in the instant composition” (See Remarks, page 10).
The argument is not found persuasive. Firstly, as stated above, the Specification does not provide support for the recitation of a salt-free composition and as such this limitation is not given weight. Secondly, the rejection is not relying on the formulations or excipients taught by DeHaan et al, but the characteristics of a dry powder formulation.  As disclosed above, one of ordinary skill in the art having possession of Keswani et al’s teachings on a dry powder formulation comprising crystalline clofazimine for inhalation would have been motivated to have looked in the art for suitable characteristics of a dry powder formulation to achieve an effective delivery of its formulation for an efficient treatment.  
Applicant also argues that “Keswani ef al. teach biomimetic crystals precipitates in cells and in fact teach away from using pure crystalline clofazimine. Specifically, Keswani et al. disclose in Example 2 that the “anti-inflammatory activity was specific to the CFZ-HCl1 microcrystalline form of the drug, as injection of CFZ-A did not lead to a measurable anti-inflammatory response” where CFZ-A is a DMSO solubilized form of the drug (soluble CFZ as a free base or in monoprotonated form in DMSO). It is further disclosed in Example 2 that “injection of CFZ-HCl or CLDIs on their own did not induce any measurable inflammation (FIGS. 22 and 23). In contrast, injection of DMSO alone or in combination with CFZ-A resulted in a measurable inflammatory response initially.” Thus, Keswani et al. teach away from the use of the free base or salt-free soluble form of clofazimine. Therefore, neither Keswani et al. nor DeHaan et al. teach or suggest the present salt- free crystalline dry powder clofazimine which has low solubility” (See Remarks, page 11). 
The above argument is not persuasive. The examined claims are drawn to a formulation comprising particles of micronized clofazimine. The method of their making s not a limitation of the claims. Additionally, Keswani et al disclose -Accordingly, provided herein are compositions and method for the synthesis, characterization and composition of biomimetic, anti-inflammatory macrophage-targeted, microcrystalline drug formulations (e.g., of CFZ). Alveolar macrophages are primary sites for the anti-inflammatory response in the lung. During or after the inflammation, biomimetic drug crystal formulations are inhaled by the patient or can be administered via intravenous/systemic injections/oral route leading to active uptake by macrophages through phagocytosis- (See [0101]). Keswani et al specifically claims a composition comprising a biomimetic crystal of a pharmaceutical agent, wherein said biomimetic crystal is a pure drug crystal and wherein the pharmaceutical agent is clofazimine (See claims 1-2 and 5).
It is also noted that clofazimine is an anti-inflammatory agent and shown and expected to reduce inflammation.  
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 
In other words, there is no evidence of an inventive step. 

 Claims 1, 7, 19, 22, 26, 31, 34, 37, 39 and 47 are rejected. Claims 2, 12-15, 42, 70 and 75 are withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                     /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616